Citation Nr: 1043129	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD), depression, 
and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from August 1950 to March 1952.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for PTSD. It is also 
on appeal from a November 2006 rating decision that denied 
service connection for depression and anxiety disorder.  The 
claim was previously before the Board in June 2010, at which time 
it was remanded for additional development.  The requested 
development has been completed and the claim is again before the 
Board for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of that hearing is in the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Depressive disorder has been shown by competent evidence to be 
causally related to the Veteran's active service.


CONCLUSION OF LAW

Depressive disorder was incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2010).  The Board's 
decision in this case represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any deficiency 
in VA's duties to notify and assist under the VCAA does not 
prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and a psychosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2010).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.



Legal Analysis

The Veteran asserts that service connection is warranted for a 
psychiatric disability.  With respect to a current disability, 
the record reflects that he has been diagnosed with, and treated 
for pyschiatric disabilities to include depressive disorder, 
depression, and/or anxiety.
 
Thus, the next inquiry is whether the Veteran has a current PTSD 
diagnosis and whether such diagnosis is causally related to a 
verified service stressor.  The Veteran does not allege, and a 
review of the official service records contained in his claims 
file does not otherwise indicate, that he engaged in combat 
against enemy forces as contemplated by VA regulations.  Rather 
he asserts that his in-service stressor involved witnessing 
mushroom clouds from the above-ground explosions of Operation 
RANGER while stationed about 50 miles away at the Marine Corps 
Logistics Base at Barstow, California.  He claims that having 
actually seen the bombs' destructive power made him worry more 
than most people about a nuclear war with the Soviet Union.  He 
said that as a fireman at Barstow he also knew that radioactive 
materials were stored there. The Board finds the Veteran is 
competent to report that he witnessed mushroom clouds from the 
above-ground explosions of Operation RANGER while stationed in 
Barstow, California.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that a veteran and other persons can 
attest to factual matters of which they had first-hand knowledge, 
e.g., experiencing loud noises in service and witnessing events).  
Additionally, review of the Veteran's service personnel records 
and a fact sheet from the Defense Threat Reduction Agency 
indicates that the Veteran was stationed at Barstow during 
Operation RANGER.  Therefore, the Board finds that such 
information is sufficient independent evidence to verify that the 
Veteran's reported stressor actually occurred.

However, the record does not demonstrate that the Veteran has a 
current PTSD diagnosis that is based on a reported in-service 
stressor.  In this regard, the Board acknowledges that an August 
2005 VA outpatient social work assessment treatment record shows 
that the examiner administered a posttraumatic stress disorder 
checklist and that he scored a 21 and that the cutoff for the 
military population was 50.  As such, there is no evidence that 
the Veteran was ever actually diagnosed with PTSD following such 
screening.  The Board also notes that in September 2005, the 
Veteran's Vet Center counselor indicated, that although she could 
not diagnose, the Veteran certainly seemed traumatized by his 
time in the military, including his being exposed to radiation at 
the proving grounds at Barstow, California.  Again, there is no 
evidence that the examiner actually diagnosed the Veteran with 
PTSD.  Additionally, a March 2010 letter from the Veteran's 
private examiner also only indicates that the Veteran had 
symptoms of PTSD, but failed to provide a diagnosis of PTSD.  
Indeed, he indicated that the Veteran's raw score on the Keane PK 
PTSD subscale was well below the recommended cutoff score for a 
diagnosis of PTSD.  Further, although, the Veteran was diagnosed 
with PTSD in December 2006 and January 2007 VA mental health 
outpatient treatment records, there is no evidence that such 
diagnosis was specifically related to the Veteran's reported 
stressor of witnessing mushroom clouds from the above-ground 
explosions of Operation RANGER.  Moreover, the February 2008 VA 
examiner, after reviewing the December 2006 record, stated that 
"systemic attention was paid to only a few of the 17 possible 
signs of PTSD.  In other words, the PTSD diagnosis was not 
supported."  Additionally, February 2008 and July 2010 VA 
examination reports show that the examiners, after an extensive 
evaluation of the Veteran and a review of the claims file, found 
that the Veteran did not have PTSD.  Specifically, the February 
2008 VA examiner found that the Veteran did not meet C group 
standards for PTSD.  He also indicated that the Veteran's 
reported in-service stressors most likely "now form the CONTENT 
of his ruminations; they did not CAUSE them."  Also, the July 
2010 VA examiner stated that the Veteran did not meet Criterion 
A, B, or C thresholds for PTSD and that there were no indications 
of PTSD.  The Board again notes that the provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994).

However, although the record does not demonstrate that the 
Veteran has a current PTSD diagnosis that is related to his 
reported in-service stressor, the Board finds that the Veteran is 
entitled to a grant of service connection for his diagnosed 
depression/depressive disorder.  In this regard, the Board 
acknowledges that the February 2008 VA examiner's Axis I 
diagnosis was that there was no pyschiatric diagnosis and the 
July 2010 VA examiner's Axis I diagnosis was that there was no 
diagnosis.  However, in a June 2006 letter, the Veteran's Vet 
Center therapist stated that, "I believe the mental health 
implications of watching the testing of the nuclear weapons-while 
not reaching the threshold of PTSD per DSM-IV-point to 
significant depression and/or anxiety with a clear military 
connection."  Additionally, a March 2010 private treatment 
record shows that a licensed psychologist, after diagnosing the 
Veteran with depressive disorder, opined that it was his 
professional opinion that it was more likely than not than the 
Veteran's depressive symptoms were secondary to his fears 
regarding his radiation exposure while serving in the Marines 
during the Korean War era.  The Board finds that the clinical 
evidence showing a diagnosis of depressive disorder to be highly 
competent and probative. 

Therefore, in light of the evidence of record which shows a 
current clinical diagnosis of depressive disorder which is linked 
to a confirmed in-service event-- the Veteran's witnessing 
mushroom clouds from the above-ground explosions of Operation 
RANGER while stationed about 50 miles away at the Marine Corps 
Logistics Base at Barstow, California, and resolving all benefit 
of doubt in the Veteran's favor, the Board finds that the 
evidence of record is sufficient to support a finding of service 
connection for depressive disorder.  Accordingly, the Veteran's 
claim for service connection for depressive disorder is granted.


ORDER

Entitlement to service connection for depressive disorder is 
granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


